                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                               SAN JOSE DIVISION
                                  11

                                  12    JADE STREET PARTNERS, LLC,                            Case No. 18-CV-02304-LHK
Northern District of California
 United States District Court




                                  13                   Plaintiff,                             ORDER ADOPTING REPORT AND
                                                                                              RECOMMENDATION
                                  14            v.
                                                                                              Re: Dkt. Nos. 10, 16
                                  15    LANCE BENTLEY, et al.,
                                  16                   Defendants.

                                  17

                                  18          On July 6, 2018, the parties filed a stipulation and proposed order for the entry of judgment

                                  19   in favor of Jade Street Partners, LLC (“Jade Street”) and against three of the defendants—Lance

                                  20   Bentley, Onassis Shores International, LLC (“Onassis Shores”), and Fuel Technology

                                  21   International, LLC (“Fuel Technology)—in the amount of $53,331.00. ECF No. 10. The parties

                                  22   also requested that the Court retain jurisdiction to enforce the terms of the stipulation. Id.

                                  23          On September 17, 2018, United States Magistrate Judge Virginia K. DeMarchi issued a

                                  24   Report and Recommendation that the District Judge approve and enter “the Stipulated Judgment

                                  25   by Jade Street, Mr. Bentley, Onassis Shores, and Fuel Technology.” ECF No. 16. On September

                                  26   17, 2018, the case was reassigned to the undersigned. No objections to the Report and

                                  27   Recommendation have been filed, and the time to file objections has expired. See Fed. R. Civ. P.

                                  28                                                      1
                                       Case No. 18-CV-02304-LHK
                                       ORDER ADOPTING REPORT AND RECOMMENDATION
                                   1   72(b)(2).

                                   2          Having reviewed the Report and Recommendation, as well as the record in this case, the

                                   3   Court finds that the Report and Recommendation is well-founded in fact and in law and, therefore,

                                   4   adopts the Report and Recommendation. The Court GRANTS the parties’ stipulation. See ECF

                                   5   No. 10. The Stipulated Judgment is hereby approved and entered.

                                   6   IT IS SO ORDERED.

                                   7

                                   8   Dated: October 3, 2018

                                   9                                                  ______________________________________
                                                                                      LUCY H. KOH
                                  10                                                  United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                   2
                                       Case No. 18-CV-02304-LHK
                                       ORDER ADOPTING REPORT AND RECOMMENDATION
